 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   ELVIA GONZALEZ,                                     Case No.: 2:18-cv-02199-APG-NJK
12          Plaintiff(s),                                             ORDER
13   v.
14   ANDREW SAUL,
15          Defendant(s).
16         Andrew Saul is now Commissioner of Social Security. A “[public] officer’s successor is
17 automatically substituted as a party.” Fed. R. Civ. P. 25(d). Accordingly, the Clerk’s Office is
18 INSTRUCTED to substitute Andrew Saul in place of Nancy Berryhill.
19         IT IS SO ORDERED.
20         Dated: November 6, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
